Title: To James Madison from Cole Digges, 12 February 1809
From: Digges, Cole
To: Madison, James



Sir,
Virginia (Richmond) February 12th., 1809.

Permit Me to state my case to You & to ask your assistance to procure for Me an appointment, to a publick office, under the general government, that may be in some degree lucrative; if you think my pretentions are founded upon merit.  The following is a true & correct statement of my services, rendered to my Country, in the revolutionary War, & the patriotic Zeal which urged Me to sacrafice my fortune, for the welfare of it.  I left Wm. & Mary College in 1776, & joined Captain Bland, in the quality of Cadet, & at my own expence maintained myself & horse.  With him in that character, I joined the main Army & was soon after advanced from my humble station, to that of Lieutenant in his Regiment of dragoons; I continued with him until 1779, when I was sent home to recruit; while on this service I was elected to the house of Deligates, from my native County, Warwick; My health at that time, was very much impaired, so that I was unable to return to the Army; As soon as I recovered my health, I was appointed, by the Assembly, a Major to Collo. E. Meade’s Legion, & served in that character, by active & expensive exertions to recruit the same:  For my service in the continental Army, I have received my Land bounty; I neglected to apply for my pay & depreciation, supposing the certificates to be little better than paper money, until I was barred by the act of Limitation.  As soon as the war terminated I retired to my farm at Denbigh (within nine miles of York town) and endeavoured to comfort myself with the fragments of a good fortune which I possessed at that place, before the british army had plundered it & committed the greatest devastation; & as they declared, because I had quited my property & Joined the rebel army; True it was, that I did Leave every thing that I possessed & Joined the American Army & remained with it, at the seige of York until we compelled the british tyrants to surrender.  I am now residing in this City & the Father of a numerous family, with my fortune reduced; My object in settling myself here, is to have my children Educated, but from the unfortunate situation, in which our Country is now placed, by the tyranny & injustice of the belligerent powers of Europe, I fear I shall be defeated in that object, as my pecuniary income will be small, from my Landed Estate; I am individually much affected from the present situation of our Country; yet I shall with fortitude, bear up against my distresses, & chearfully support the wise measures of our Government.  My advanced age & distresses in Life, with a numerous Family who look up to me for support, I trust will be a sufficient apology for Addressing you at this time, & make no doubt that sympathy for the distresses of a revolutionary Officer, & that tenderness which you possess for every true american Patriot, will cause You to pardon Me for troubling You with my present solicitation.  When I had the pleasure of seeing You in the City of Washington last October; I mentioned to you that I had applyed to the President for the appointment of Commissioner of Loans, which Commission had been filled by the appointment of a young Gentleman to act for the benefit of the Family of our good & worthy Patriot Mr. John Page, whose merits are beyond any eulogy, or, penejerick panegyric, that I can express, & whose services & sacrafices for his Country, deserve every reward that can be bestowed upon his posterity.  I am informed that the appointment of Commissioner of Loans will be again made in consequence of the Senate having refused to confirm the Last appointment, if so, I will thank You for your aid in obtaining for Me that appointment.  Should it be necessary to substantiate what I have stated as to my publick services I can do so, by calling upon gentlemen of the first character in this State.  I beg Leave through you, Sir, to tender to President Jefferson, my most Affectionate Respects, & hope You will accept the same, from Your Most Obnt: Servt:

Cole Digges.

